ICJ_016_AngloIranianOil_GBR_IRN_1952-07-22_JUD_01_PO_01_FR.txt. 116

OPINION INDIVIDUELLE
DE SIR ARNOLD McNAIR, PRESIDENT

[Traduction]

Tout en me ralliant aux conclusions énoncées dans l'arrêt de
la Cour, je désire y ajouter quelques mots, car les raisons qui
m'amènent à cette conclusion ne sont pas absolument identiques
à celles de l'arrêt.

Je commencerai par quelques remarques de caractère prélimi-
naire. En vertu du Pacte de la Société des Nations et du Statut de
la Cour permanente de Justice internationale, aucun Etat n'était
tenu d'accepter la compétence de la Cour. Néanmoins, l’article 36,
par. 2, du Statut, offrait aux États la possibilité de le faire par un
acte volontaire. Ce paragraphe {reproduit dans le Statut de la Cour
actuelle en des termes identiques en substance à tous égards perti-
nents) était, par nature, une invitation permanente adressée, au nom
de la Cour, aux Membres de la Société des Nations, à accepter comme
obligatoire, sur la base de la réciprocité, tout ou partie de la com-
pétence de la Cour telle qu’elle y était définie. Il convient de noter
que ce paragraphe prévoit la possibilité de « l’adhésion contrac-
tuelle » et non pas celle de la « répudiation contractuelle ». Un Etat,
ayant loisir de faire une déclaration ou de s’en abstenir, est en droit,
dans l'affirmative, de limiter la portée de sa déclaration en quelque
façon qu'il lui plaira, toujours sous réserve de réciprocité. Un autre
Etat qui y cherche le fondement de la compétence de la Cour doit
établir que les déclarations des deux Etats concordent pour inclure
dans leur champ d'application le différend en question. L’article 36,
par. 5, du Statut de la Cour actuelle, entré en vigueur en 1945,
dispose que les déclarations faites en vertu de l’article 36 du Statut
de la Cour permanente, et qui sont encore en vigueur, doivent être
considérées comme des acceptations de la compétence obligatoire de
la Cour actuelle, et il est communément admis par les Parties que la
déclaration iranienne ratifiée le 19 septembre 1932 était en vigueur
lorsque le Royaume-Uni a soumis sa requête à la Cour le 26 mai
1951. Il est également admis de part et d’autre que le différend
actuel est également du domaine de la déclaration du Royaume-Uni.

Un tribunal international ne saurait considérer une question de
compétence comme une simple question inter partes. Cet aspect
n’épuise pas la matière. La Cour elle-même, agissant proprio motu,
doit s’assurer que tout Etat cité à comparaître devant elle en vertu
d’une telle déclaration a bien consenti à sa compétence. Cet aspect
de la question a été signalé dans l’arrêt rendu en 1927 par la Cour
permanente dans l’affaire de |’ Usine de Chorzôw (compétence), Série

27
OPINION INDIVIDUELLE DE SIR ARNOLD MCNAIR, PRÉSIDENT 117

A, n° 0, p. 32 (affaire qui ne concernait pas une déclaration)
dans le passage suivant :

« Il a été allégué à plusieurs reprises, dans la présente procédure,
que la Cour devrait dans le doute décliner sa compétence. Il est
vrai que la juridiction de la Cour est toujours une juridiction
limitée, n’existant que dans la mesure où les États l’ont admise ;
par conséquent, la Cour ne l’affirmera en cas de contestation —
ou lorsqu'elle doit l’examiner d'office — qu'à la condition que la
force des raisons militant en faveur de la compétence soit prépon-
dérante. Le fait que des arguments sérieux peuvent être invoqués
pour soutenir la thèse que la compétence n'existe pas, ne saurait
déjà créer un doute qui serait de nature à faire échec à la compé-
tence. C'est toujours l'existence d’une volonté des Parties de
conférer juridiction a la Cour, qui fait l'objet de l’examen de la
question de savoir s’il y a compétence ou non. Le doute destructif
de la compétence n’entre pas en ligne de compte lorsque cette
volonté — comme dans le cas actuel — peut être établie d'une
manière qui satisfait la conviction de la Cour. »

*
* *

La question essentielle soumise à la Cour est celle du sens des
mots suivants, provenant de la déclaration d’acceptation par l’Iran
de la compétence de la Cour, datée du 2 octobre 1930 et ratifiée le
19 septembre 1932 :

«sur tous les différends qui s’éléveraient après la ratification de la
présente déclaration, au sujet de situations ou de faits ayant direc-
tement ou indirectement trait à l'application des traités ou conven-
tions acceptés par la Perse et postérieurs à la ratification de cette
déclaration, exception faite pour... ».

Cette mention des traités ou conventions vise-t-elle des
traités ou conventions acceptés par l'Iran sans ienir compte de la
date de leur acceptation, comme le soutient le Royaume-Uni, ou
seulement des « traités ou conventions » acceptés par l'Iran posté-
rieurement à la date de ratification de la déclaration, ainsi que le
prétend l'Iran ? Autrement dit, les mots « postérieurs à la ratifica-
tion de cette déclaration » se rapportent-ils à « situations ou faits »,
comme le soutient le Royaume-Uni, ou à « traités ou conventions »,
ainsi que le prétend l'Iran ? L'importance de cette question tient
au fait que le Royaume-Uni invoque, au moins comme fondement
de la compétence de la Cour, certains traités acceptés par l’Iran
avant le 19 septembre 1932.

Je n’ai pas besoin de répéter la discussion sur ce point, telle
qu'elle est développée dans l’arrêt de la Cour, car j'accepte la
conclusion de la Cour. Les deux interprétations sont grammaticale-
ment possibles, comme l’a reconnu le représentant du Royaume-
Uni. En outre, toutes deux sont possibles du point de vue du fond ;
toutes deux ont un sens, bien que les résultats des deux interpréta-
tions soient fort différents. En résumé, le texte contient une ambi-

28
OPINION INDIVIDUELLE DE SIR ARNOLD MCNAIR, PRÉSIDENT 118

guité véritable et, pour ce motif, il est à la fois justifiable et néces-
saire de s’écarter du texte et de voir si les circonstances exté-
rieures apportent quelque lumière.

En 1928, l’Assemblée de la Société des Nations lança une cam-
pagne en vue d'obtenir de plus nombreuses acceptations de la
compétence obligatoire de la Cour permanente. Cette campagne
porta ses fruits car, au cours des années 1928 à 1932 inclusivement,
vingt-six États environ déposèrent des déclarations acceptant la
compétence obligatoire de la Cour sous une forme ou sous une autre.
Parmi les gouvernements qui répondirent à l'appel se trouvait le
Gouvernement iranien. Sa contribution était fort modeste ; elle
permit cependant au délégué de ce pays à Genève d'annoncer à
l’Assemblée le 16 septembre 1930 qu'il avait reçu de Téhéran un
télégramme aux termes duquel son pays avait « adhéré à la clause
facultative du Statut de la Cour permanente de Justice inter-
nationale ».

La limitation par l'Iran de son acceptation aux situations ou faits
ayant directement ou indirectement trait à des traités ou conven-
tions était unique et le lecteur est naturellement amené à se deman-
der si cette attitude exceptionnellement restrictive s’expliquait par
quelque raison et si quelque indication permettait de préciser la-
quelle des deux interprétations possibles de la formule était exacte.

L’explication donnée par le Gouvernement iranien au para-
graphe 19 de ses « Observations préliminaires » en date du 22 février
1952, dans lesquelles cette exception d’incompétence a été soulevée,
est la suivante :

« Le Gouvernement iranien avait, en effet, d’impérieuses raisons de
politique internationale pour limiter son option comme il l’a fait :
le 2 octobre 1928 [? 1930] il avait dénoncé tous les traités existants
qui le liaient aux autres Etats et qui étaient basés sur le régime
des capitulations ; de ce fait s’ouvrirent de multiples négociations
tendant 4 substituer aux anciennes conventions de nouveaux
accords fondés, eux, sur l’égalité des parties contractantes.

Le Gouvernement iranien a rédigé la clause par laquelle il adhé-
rait au Statut de la Cour, de manière à exclure la compétence
de la Cour, pour toutes les conventions internationales signées
avant cette date parce qu'il avait dénoncé ces conventions et qu'il
voulait mettre fin d’une manière générale et définitive au régime
capitulaire. C’est la raison pour laquelle il fut normalement conduit
à n’accepter la juridiction de la Cour que pour les traités posté-
rieurs à son adhésion, c’est-à-dire, pour nous en tenir à l'aspect
politique essentiel, postérieurs au renversement intervenu en 1928
dans les négociations avec les autres États. »

Cet exposé — fait en 1952 — appelle un examen : nous devons
rechercher si, au cours de la période pertinente de 1928 à 1932, il y
a eu quelque chose de particulier dans la situation conventionnelle
ou dans les activités de l'Iran en matière de conclusion de traités.
L’effondrement graduel du régime des capitulations à travers le

29
OPINION INDIVIDUELLE DE SIR ARNOLD MCNAIR, PRÉSIDENT 119

monde, au cours de la décade qui a suivi la première guerre mon-
diale, est décrit dans l’ouvrage du Professeur A. J. Toynbee,
Survey of International Affairs pour 1928, pages 349-350, et dans
celui de Wheeler-Bennett, Documents on International Affairs, 1928,
pages 200-212. L’Iran agit en 1927, et le 10 mai de cette année
« notifia formellement à tous les États détenteurs de privilèges
capitulaires en Perse [s’élevant, croit-on à 13 au moins! que ces
privilèges seraient abolis le 10 mai 1928 ». Comme conséquence de
cette dénonciation, il devint nécessaire pour l’Iran de procéder à
une refonte de son système conventionnel, de reviser ses traités et
de remplacer le système capitulaire antérieur par une série de
traités de commerce et d'établissement en rapport avec le nouveau
statut d'égalité juridique qu'il avait affirmé et acquis.

En conséquence, ainsi qu’il ressort d’un examen du Recueil
des traités de la Société des Nations, les années 1928 à 1932 furent
marquées, de la part de l'Iran, par une activité intense de négo-
ciation de nouveaux traités d'amitié, de commerce ou d’établisse-
ment. Dans le cas de certains États, autrefois détenteurs de
privilèges capitulaires, l'Iran dut se contenter de solutions provi-
soires contenues dans des échanges de notes dont certains n’avaient
pas encore été remplacés par des traités en due forme à la fin
de 1932, ni même beaucoup plus tard. En résumé, le système
conventionnel de l'Iran se trouvait dans un état d'attente et
de transition et il était difficile pour cet État de savoir de façon
précise quelle était sa situation vis-à-vis de certains États et
quels vestiges subsistaient encore du régime ancien.

Je crois qu’il est également nécessaire de se rappeler le rôle
important joué par les clauses de la nation la plus favorisée dans
l'établissement du réseau tendu par le système capitulaire en
Iran et ailleurs.

Une lecture attentive de l’ouvrage de Hertslet, Treaties, etc.,
between Great Britain and Persia, and between Persia and other
Foreign Powers (1891), montre combien ces clauses étaient générales
dans les traités conclus par l'Iran. Il est vrai que ces clauses
ne sont nullement limitées au système des capitulations et ont
été employées depuis des siècles par les États dans leurs relations
conventionnelles, sans aucun lien avec les capitulations. Néanmoins,
du point de vue d’un État qui avait été soumis à un système
de capitulations pendant un siècle au moins et venait seulement
de les dénoncer et de s'élever à un statut nouveau, il serait
surprenant que le principe de la nation la plus favorisée ne soit
pas considéré comme un accessoire insupportable de ce système.
Un tel État, encore occupé à négocier un nouveau régime conven-
tionnel limitant le principe de la nation la plus favorisée aux
relations commerciales normales, serait naturellement peu enclin
à accepter une compétence obligatoire, conçue dans des termes
assez larges pour s’exposer à voir invoquer toute partie de l’ancien
système conventionnel qui pourrait encore survivre.

30
OPINION INDIVIDUELLE DE SIR ARNOLD MCNAIR, PRÉSIDENT 120

Ces considérations historiques me permettent de comprendre
plus facilement pourquoi le Gouvernement iranien désirait com-
mencer une page nouvelle, en ce qui concerne la compétence obli-
gatoire de la Cour, et limiter ses obligations de ce chef aux traités
et conventions acceptés par lui après le 19 septembre 1932.

Le commentaire de la Grande-Bretagne sur l'explication par
le Gouvernement iranien des limitations contenues dans sa décla-
ration citée plus haut se trouve au paragraphe 20 des observations
du Royaume-Uni en date du 24 mars 1952. a} Il y est indiqué
que l'interprétation britannique de cette déclaration suffirait à
exclure de la compétence obligatoire les différends s’élevant au
sujet des traités relatifs aux capitulations, car, même suivant
cette interprétation, la déclaration est limitée aux différends
s'élevant après le 19 septembre 1932 et au sujet de situations ou
faits postérieurs à cette date. Mais le nouveau système conven-
tionnel de l'Iran n’était pas encore complet le 19 septembre 1932
lors de la ratification de la déclaration, à plus forte raison le
2 octobre 1930, lors de son dépôt à Genève ; certains des nouveaux
traités n'avaient pas été ratifiés; certains n'avaient même pas
été négociés et, dans un grand nombre de cas, il n'existait qu’un
échange de notes portant accord sur un «règlement provisoire ».
À mon avis, il est concevable, pour les raisons données ci-dessus,
que le Gouvernement iranien, lorsqu'il décida, le 2 octobre 1930, de
signer une déclaration, se soit limité aux traités acceptés après la
ratification de cette déclaration.

b) D’autre part, le Royaume-Uni déclare que pendant la période
1929 à 1934, le Gouvernement iranien conclut avec divers Etats
un grand nombre de traités dans lesquels il admettait sous une
forme ou sous une autre le règlement par arbitrage international des
différends s’élevant à propos de l’application ou de l'interprétation
de traités passés, présents et à venir. Cette réponse ne me paraît pas
convaincante. Accepter l'arbitrage vis-à-vis d’un État particulier est
une chose ; accepter la compétence de la Cour permanente à propos
des traités en général, en sachant que cette acceptation comporte
le risque d’être contraint à ester en justice contre tout Membre
de la Société des Nations qui a fait une déclaration comportant
l’élément nécessaire de réciprocité. En outre, si on examine les
onze traités énumérés au paragraphe 21 de ces observations et
invoqués à l'appui de cette thèse, on trouvera que la plupart
sont des traités conclus avec des Etats autrefois détenteurs de
droits capitulaires en Iran, et plus tard désireux d'y substituer
de nouveaux traités qui reconnaitraient le nouveau statut d'égalité
de l'Iran ; au contraire, trois d’entre eux ont été conclus avec
l'Estonie, la Finlande et la Lithuanie — nouveaux venus sur la
scène internationale — lesquels, pour autant que je crois savoir,
n'ont jamais joui de droits capitulaires en Iran. Les États mentionnés
dans ce paragraphe sont donc précisément la catégorie d'Etats

x

avec lesquels l’Iran serait disposé à se mettre d’accord sur une
31
OPINION INDIVIDUELLE DE SIR ARNOLD MCNAIR, PRÉSIDENT I21I

forme générale d'arbitrage des différends s’élevant au sujet des
traités. A mon avis, ces onze traités ne sont pas incompatibles
avec l’idée que ce que redoutait le Gouvernement iranien lors
de la signature de sa déclaration, le 2 octobre 1930, était de
pouvoir être cité devant la Cour permanente, aux termes de
cette déclaration, en vertu de tout ou partie d’un traité remontant
au régime des capitulations ou en rapport avec celui-ci.

En conséquence, j’en arrive à penser que l'interprétation donnée
par le Gouvernement iranien de sa déclaration est préférable à
celle du Royaume-Uni et que la déciaration n’a trait qu'aux
situations ou faits ayant directement ou indirectement trait à
l'application des traités ou conventions acceptés par l'Iran après
le 19 septembre 1932 (et dès lors sous les seules réserves contenues
dans la déclaration, réserves qui ne sont pas contestées).

J'en arrive à cette conclusion sans invoquer la loi iranienne du
15 janvier 1931, communiquée à la Cour à la date bien tardive du
IO juin 1952 ; j'aurais préféré que cette loi ne soit pas prise en consi-
dération par la Cour. Son admissibilité comme moyen de preuve
est contestable et sa valeur probatoire est minime.

*
* *

Je passe maintenant à la seconde question, savoir, s’il existe des
traités ratifiés par l'Iran après le 19 septembre 1932, sur lesquels le
Royaume-Uni puisse se fonder pour établir la juridiction de la Cour.
La première prétention du Royaume-Uni à ce sujet (voir les obser-
vations du 24 mars 1952, par. 22) repose sur ce que l’on appelle
dans ce texte « l'accord international entre la Perse et le Royaume-
Uni sur l'observation des termes du contrat de concession de 1933 ».

En ce qui est de ce contrat de concession conclu entre le Gouver-
nement iranien et l’Anglo-Persian Oil Company, Ltd., j'accepte la
décision de la Cour et le raisonnement qui l’étaye. Il ne me paraît
pas tomber sous le coup de l’expression «traités ou conventions
acceptés par la Perse ». Ni les circonstances dans lesquelles il a été
négocié, ni le règlement du différend de même date existant entre
le Royaume-Uni et l'Iran et soumis au Conseil de la Société des
Nations n’ont abouti à la création d’un accord tacite ou d’un accord
implicite entre le Royaume-Uni et l’Iran susceptible d’être couvert
par la formule «traités ou conventions acceptés par la Perse ». A
propos de la signification de l'expression « acceptés par la Perse »,
j'attire l'attention sur les observations de la Cour permanente de
Justice internationale, faites en 1924 dans l'affaire des Concessions
Mavrommatis en Palestine, arrét n° 2 (compétence), Série A, n° 2,
page 24,sur le sens de l'expression «obligations internationales accep-
tées par l’État mandataire » et sur les observations de lord Finlay
et du juge Moore dans le méme sens (pp. 47 et 68). Les mots
«acceptés par la Perse » ne conviendraient pas pour désigner un

32
OPINION INDIVIDUELLE DE SIR ARNOLD MCNAIR, PRÉSIDENT 122

accord tacite ou un accord implicite si un tel accord était né. Le
mot « acceptés » doit recevoir un sens.

Le second titre du Royaume-Uni à pouvoir fonder la compétence
de la Cour sur un traité ratifié par l'Iran après le 19 septembre 1932
repose sur les trois traités conclus par l'Iran avec le Danemark
(1934), la Suisse (1934) et la Turquie (1937) « des dispositions des-
quelles » (d’après le paragraphe 22 des observations mentionnées
ci-dessus) « le Royaume-Uni a le droit de se prévaloir en vertu des
clauses de la nation la plus favorisée insérées dans les traités de
1857 et de 1903 entre le Royaume-Uni et la Perse ». Ces traités sont
indiqués comme «aboutissant à faire tomber la présente affaire
dans le champ d'application de la déclaration ». Il nous suffira, pour
examiner cette thèse, de nous limiter au traité de 1934 entre l'Iran
et le Danemark (entré en vigueur le 21 mars 1935) et à l’article 9
du traité anglo-persan de 1857 qui a été expressément maintenu à
titre temporaire par un échange de notes entre l'Iran et le Royaume-
Uni en date du 10 mai 1928 (comptes rendus parlementaires britan-
niques, Cmd. 3606).

Il est incontestable que si la compétence de la Cour en cette
affaire avait déjà été établie et si la Cour procédait maintenant à
Vexamen sur le fond, le Royaume-Uni serait en droit d’invoquer
contre l'Iran la clause de la nation la plus favorisée (article 9) du
traité de 1857 aux fins de demander le bénéfice des dispositions du
traité irano-danois de 1934 sur le traitement des ressortissants étran-
gers et de leurs biens. Mais telle n’est pas la question dont la Cour
s'occupe actuellement. La question est la suivante : le Royaume-
Uni peut-il fonder utilement la compétence de la Cour sur le traité
irano-danois de 1934 en tant que ce traité est « postérieur à la rati-
fication de cette déclaration » ? — ce qui est tout différent.

Considérant l’opinion déjà exprimée par moi que la déclaration
iranienne ne s'applique qu'aux traités ratifiés par l’Iran après
le 19 septembre 1932, j'estime que cette thèse du Royaume-Uni se
heurte à deux obstacles :

a) Le premier est que le Royaume-Uni ne peut invoquer aucun
traité conclu.entre lui et l’Iran et ratifié après cette date. En
réponse à cette objection on pourrait soutenir que la formule de
l'Iran ne dit pas expressément que les traités visés par elle doivent
être des traités conclus entre l'Iran et l’autre Partie au litige.
Néanmoins, je suis fortement enclin à penser que lorsqu'un Etat
fait une déclaration par laquelle il accepte, sur la base de récipro-
cité, de soumettre à la Cour les différends s’élevant au sujet de
traités, cette déclaration vise les différends s’élevant au sujet des
traités conclus entre les deux Parties au litige. D'autre part, que
cette opinion soit fondée ou non, il reste l’obstacle ultérieur et, à
mon avis, décisif que :

b) le Royaume-Uni, avant de pouvoir fonder sa demande sur le
traité irano-danois, doit établir un lien avec celui-ci et c’est ce que

33
OPINION INDIVIDUELLE DE SIR ARNOLD MCNAIR, PRÉSIDENT 123

le Royaume-Uni s’efforce de faire en invoquant l’article 9 du traité
anglo-persan de 1857 — traité dont la date est antérieure à celle
de la déclaration iranienne.

La Cour devrait donc, avant de pouvoir accepter la thèse du
Royaume-Uni, conclure que le Royaume-Uni est en mesure

a) non seulement d'invoquer un traité de 1934 entre l'Iran et
un Etat tiers, mais encore

b) emboiter ensemble ce traité et un traité conclu en 1857 avec
l'Iran en appelant à l’aide une clause de la nation la plus favorisée
contenue dans ce dernier traité.

L'un ou l’autre de ces traités pris isolément, ou tous les deux
ensemble, peuvent-ils être appelés « un traité ou convention accepté
par la Perse » après le 19 septembre 1932, au sens de la déclaration ?
Je ne le pense pas. Cette interprétation me paraît artificielle et
forcée, et je ne saurais l’admettre. A mon avis, on ne saurait sup-
poser qu’un État faisant une déclaration en vertu du paragraphe 2
de l’article 36 envisage une application aussi indirecte de sa déclara-
tion.

Je n’estime pas non plus que les mots « directement ou indirecte-
ment » viennent à l’appui de la thèse du Royaume-Uni : ces mots
qualifient la relation entre les situations ou faits et l’application
du traité ; ils ne sauraient couvrir la mise en jeu indirecte d’une
clause de la nation la plus favorisée reliant un traité de 1857 à un
traité de 1934 aux fins de satisfaire à la formule contenue dans la
déclaration iranienne. |

Pour ces motifs, je ne puis admettre la prétention du Royaume-
Uni à fonder la compétence de la Cour sur les traités avec le Dane-
mark, la Suisse et la Turquie, acceptés par l'Iran après le 19 sep-
tembre 1932.

En conséquence, la Cour n’a pas compétence en l’espèce.

(Signé) ARNOLD D. McNair.

34
